Filed 8/21/20 P. v. Bennett CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B299557

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA434959)
           v.

 TRISTIAN BENNETT,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, James R. Dabney, Judge. Affirmed.
     Edward Mahler, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
       Jurors convicted defendant Tristian Bennett of second
degree murder and of assaulting a child under age eight with
force likely to produce great bodily injury resulting in the child’s
death. In a prior appeal, this court affirmed the judgment of
conviction but remanded the case to the trial court to decide
whether to strike the five-year enhancement for Bennett’s prior
serious felony conviction. Upon remand, the trial court chose not
to strike the enhancement. The trial court modified the
judgment to correct a clerical error. Defendant appealed from the
judgment. Defendant’s appellate counsel filed a brief pursuant to
the procedures described in People v. Wende (1979) 25 Cal. 3d 436
(Wende) and requested this court independently review the
record. We have reviewed the record and find no error. The
judgment is affirmed.

                        BACKGROUND
      Bennett and his girlfriend Morgan Bitson killed Bitson’s
four-year-old son. “The fatal blow severed Woods’s liver in two,
causing him to bleed profusely.” The trial court sentenced
Bennett pursuant to the “Three Strikes” law to prison for
75 years to life on the assault causing death of a child and stayed
a 15-year-to-life sentence on the murder. The trial court added
an additional five years to Bennett’s sentence pursuant to
Penal Code section 667, subdivision (a)(1).
      After the trial court sentenced defendant, Senate Bill
No. 1393 granted trial courts discretion to strike the prior
conviction as it relates to the five-year sentence enhancement
under Penal Code section 667, subdivision (a)(1). (People v.
Garcia (2018) 28 Cal. App. 5th 961, 971.) This court remanded the
case to the trial court to exercise its discretion.




                                    2
      The trial court declined to strike the prior conviction
enhancement. The trial court explained: “[T]here is no way that
this would be an appropriate case for me to exercise my
discretion. This is one of the most horrific cases I have ever
heard. . . . The evidence was gut wrenching. How anybody can do
that to a child at that age is beyond me.”

                          DISCUSSION
       As noted, defendant’s appointed counsel filed a brief
identifying no issues on appeal. This court advised defendant of
the opportunity to file a supplemental brief. Defendant did not
file a supplemental brief. We have reviewed the entire appellate
record and find no arguable issue. Defendant’s counsel has fully
complied with his responsibilities. (Wende, supra, 25 Cal.3d
at pp. 441–442; People v. Kelly (2006) 40 Cal. 4th 106, 125–126.)

                          DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                         BENDIX, J.

We concur:


             ROTHSCHILD, P. J.



             CHANEY, J.




                                   3